                                           Case 5:18-cv-06824-NC Document 70 Filed 05/12/20 Page 1 of 6




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                  UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         BOARD OF TRUSTEES OF THE PACIFIC                    Case No. 18-cv-06824-NC
                                  11     COAST ROOFERS PENSION PLAN et al.,
                                                                                             ORDER GRANTING
                                                       Plaintiffs,
Northern District of California




                                  12                                                         PLAINTIFFS’ MOTION FOR
 United States District Court




                                                                                             SUMMARY JUDGMENT
                                  13            v.
                                                                                             Re: Dkt. No. 52
                                  14     PETERSEN-DEAN, INC. dba
                                         PETERSENDEAN, et al.
                                  15
                                                       Defendants.
                                  16
                                  17
                                              In this lawsuit, plaintiffs Board of Trustees of the Pacific Coast Roofers Pension
                                  18
                                       Plan and the Pacific Coast Roofers Pension Plan allege that defendants Petersen-Dean, Inc.
                                  19
                                       and other related corporations (collectively, “Petersen-Dean”) are required to pay the Plan
                                  20
                                       a significant sum as a result of Petersen-Dean’s withdrawal from the multiemployer
                                  21
                                       pension plan. See generally, Dkt. No. 1. Petersen-Dean concede that under existing Ninth
                                  22
                                       Circuit law, they are generally required to pay the amount in dispute while arbitrating its
                                  23
                                       challenge to its withdrawal liability. Dkt. No. 62 at 4. Petersen-Dean, however, requests
                                  24
                                       that the Court follow and expand on the “equitable exception” to the general “pay now,
                                  25
                                       dispute later” rule recognized by the Fifth and Seventh Circuits. Id. at 4–5. No authority
                                  26
                                       exists for Petersen-Dean’s requested expansion of the equitable exception, however, and
                                  27
                                       the Court accordingly GRANTS the Plan’s motion for summary judgment.
                                  28
                                             Case 5:18-cv-06824-NC Document 70 Filed 05/12/20 Page 2 of 6



                                       I.     Background
                                  1
                                              A.   Factual Background1
                                  2
                                                The Pacific Coast Roofers Pension Plan is an employee benefit plan and
                                  3
                                       multiemployer plan as defined under ERISA. See Dkt. No. 54 (“Sargent Decl.”) ¶ 2. That
                                  4
                                       plan is administered by plaintiff Board of Trustees. Id. ¶ 3. Petersen-Dean, Inc. and
                                  5
                                       various other related employers were signatories to various collective bargaining
                                  6
                                       agreements that required them to make benefit contributions to the Plan. Id. ¶ 5.
                                  7
                                                By March 2017, Petersen-Dean ceased to have an obligation to contribute to the
                                  8
                                       Plan. Id. ¶ 6. Pursuant to ERISA § 4203, 29 U.S.C. § 1383, the Plan’s third-party
                                  9
                                       administrator determined that Petersen-Dean had completely withdrawn from the Plan,
                                  10
                                       making Petersen-Dean liable to the Plan for withdrawal liability. Id. The Plan’s actuary
                                  11
                                       then calculated Petersen-Dean’s withdrawal liability, based on Petersen-Dean’s partial
Northern District of California




                                  12
 United States District Court




                                       withdrawals in 2014, 2015, and 2016, and a complete withdrawal in 2017. Id. ¶ 7. Under
                                  13
                                       the Plan’s assessment of Petersen-Dean’s withdrawal liability, Petersen-Dean was required
                                  14
                                       to make a lump sum payment totaling $5,344,325. Id., Ex. A.
                                  15
                                                On July 17, 2017, the Plan’s third-party administrator sent Petersen-Dean a notice
                                  16
                                       of withdrawal liability. Id. ¶ 8; see also Dkt. No. 53 (“Minser Decl.”), Ex. A. In response,
                                  17
                                       Petersen-Dean requested reconsideration of the Plan’s assessment of withdrawal liability
                                  18
                                       and demanded arbitration. See id., Ex. F. That arbitration remains pending and Petersen-
                                  19
                                       Dean has not made any withdrawal liability payments. See id. ¶¶ 4, 7; see also id., Ex. C.
                                  20
                                                Petersen-Dean asserts that they are currently in financial distress and that they are
                                  21
                                       exploring options to avoid “the most extreme measures available.” See Dkt. No. 63
                                  22
                                       (“Milionis Decl.”) ¶¶ 2, 3. As such, Petersen-Dean argues that entry of judgment against
                                  23
                                       them would place them in a financially untenable situation and reduce the likelihood of the
                                  24
                                       Plan’s recovery. Id. ¶ 4.
                                  25
                                              B.   Procedural History
                                  26
                                                The Plan filed their complaint on November 9, 2018, against Petersen-Dean
                                  27
                                  28   1
                                           The following facts are undisputed except where indicated.
                                                                                      2
                                             Case 5:18-cv-06824-NC Document 70 Filed 05/12/20 Page 3 of 6




                                  1    alleging claims for payment of withdrawal liability under ERISA, 29 U.S.C. § 1381, and
                                  2    failure to provide required information under ERISA, 29 U.S.C. § 1399(a). See Dkt. No. 1
                                  3    ¶¶ 37–56. The Plan filed their instant motion for summary judgment on March 30, 2020.
                                  4    See Dkt. No. 52. All parties have consented to the jurisdiction of a magistrate judge. See
                                  5    Dkt. Nos. 5, 21 at 8.
                                  6    II.    Legal Standard
                                  7            Under Federal Rules of Civil Procedure 56(a), a court “shall grant summary
                                  8    judgment if the movant shows that there is no genuine dispute as to any material fact and
                                  9    the movant is entitled to judgment as a matter of law.” Under Rule 56, the moving party
                                  10   bears the initial burden to demonstrate the absence of a genuine issue of material fact.
                                  11   Once the moving party meets its burden, then the non-moving party must cite “particular
                                       parts of materials in the record” showing that there is a genuine issue for trial. Fed. R. Civ.
Northern District of California




                                  12
 United States District Court




                                  13   P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). A “genuine issue” exists if a
                                  14   reasonable jury could find for the non-moving party. E.g., Open Text v. Box, Inc., No. 13-
                                  15   cv-04910-JD, 2015 WL 428365, at *1 (N.D. Cal. Jan. 30, 2015). On summary judgment,
                                  16   the Court does not make credibility determinations or weigh conflicting evidence, as these
                                  17   determinations are left to the trier of fact at trial. Bator v. State of Hawaii, 39 F.3d 1021,
                                  18   1026 (9th Cir. 1994).
                                  19   III. Discussion
                                  20           The sole issues in this case are whether the Court should adopt an equitable
                                  21   exception to the “pay now, dispute later” rule for withdrawal liability under ERISA and, if
                                  22   so, whether the Court should expand that exception to allow Petersen-Dean to avoid
                                  23   making payments even where the Plan’s claim is not frivolous. Petersen-Dean does not
                                  24   oppose the Plan’s calculation of the amount of withdrawal liability. See Dkt. No. 62.
                                  25           Under ERISA and its later amendment through the Multiemployer Pension Plan
                                  26   Amendments Act (“MPPAA”), employers who withdraw from a multiemployer pension
                                  27   plan are required to “fund a proportionate share of the fund’s ‘unfunded vested benefit
                                  28   liability.’” Bd. of Trustees v. Thompson Bldg. Materials, Inc., 749 F.3d 1396, 1399 (9th
                                                                                      3
                                           Case 5:18-cv-06824-NC Document 70 Filed 05/12/20 Page 4 of 6




                                  1    Cir. 1984) (citing 29 U.S.C. § 1381). The plan’s trustees are required “to determine the
                                  2    employer’s allocable share of the unfunded vested benefit liability and to collect the
                                  3    amounts due.” Id. (citing 29 U.S.C. § 1382). Disputes arising between the plan and the
                                  4    employer must be resolved through arbitration. Id. (citing 29 U.S.C. § 1401(a)).
                                  5           ERISA further provides that “[p]ayments shall be made by an employer in
                                  6    accordance with the determinations made under this part until the arbitrator issues a final
                                  7    decision with respect to the determination submitted for arbitration . . . .” 29 U.S.C.
                                  8    § 1401(d). An employer that fails to pay while the arbitration is pending is considered
                                  9    delinquent in making required plan contributions. Id. If the arbitrator ultimately
                                  10   determines that the employer overpaid its withdrawal liability, the plan must return the
                                  11   overpayment with interest. See 29 C.F.R. § 4219.31(d).
                                              In Trustees of Plumbers & Pipefitters Nat. Pension Fund v. Mar-Len, Inc., 30 F.3d
Northern District of California




                                  12
 United States District Court




                                  13   621 (5th Cir. 1994) and Trustees of Chicago Truck Drivers, Helpers & Warehouse
                                  14   Workers Union (Indep.) Pension Fund v. Central Transportation, Inc., 935 F.3d 114 (7th
                                  15   Cir. 1991), the Fifth and Seventh Circuits, respectively, adopted an equitable exception to
                                  16   the “pay now, dispute later” rule in § 1401(d).
                                  17          The genesis of this exception is found in the Seventh Circuit’s decision in Robbins
                                  18   v. McNichols Transportation Co., 819 F.2d 682 (7th Cir. 1987). There, the Seventh
                                  19   Circuit concluded that district courts “have a measure of discretion whether or not to use
                                  20   injunctive power to compel interim payments” while arbitration is pending. McNichols,
                                  21   819 F.2d at 685. The court reasoned that although Congress “provided that interim
                                  22   payments are to be made[,] [i]t has not expressly required courts to use injunctive powers
                                  23   to compel the payments in every case.” Id. Thus, the Seventh Circuit concluded that
                                  24   courts have some “degree of discretion [to] alleviate[] concern that there be unnecessarily
                                  25   harsh and unintended results.” Id. at 686. Before a district court can excuse interim
                                  26   payments, however, it must “consider[] the employer’s probability of success before the
                                  27   arbitrator, and the gravity of any economic hardship caused by payment of installments
                                  28   while awaiting decision . . . .” Id. at 685.
                                                                                      4
                                           Case 5:18-cv-06824-NC Document 70 Filed 05/12/20 Page 5 of 6




                                  1           In Central Transportation, the Seventh Circuit clarified and narrowed McNichols
                                  2    holding. There, the Seventh Circuit emphasized that the McNichols exception was “at
                                  3    most a recognition that if the fund’s claim is frivolous—if the arbitrator is almost certain to
                                  4    rule for the employer—then the plan is engaged in a ploy that a court may defeat.” Central
                                  5    Transp., 935 F.3d at 119. If a “plan’s claim is legitimate, however, the court should order
                                  6    the making of interim payments and leave the rest to the arbitrator.” Id. The Fifth Circuit
                                  7    followed the Seventh Circuit’s reasoning in Mar-Len, limiting the equitable exception to
                                  8    instances where the plan’s claim for withdrawal liability “is frivolous or not colorable.” 30
                                  9    F.3d at 626.
                                  10          As out-of-circuit precedent, neither McNichols, Central Transportation, nor Mar-
                                  11   Len are binding on this Court. The Ninth Circuit has not directly addressed whether this
                                       exception exists and the Sixth Circuit has declined to follow McNichols and its progeny.
Northern District of California




                                  12
 United States District Court




                                  13   See Findlay Truck Line, Inc. v. Central States, Southeast & Southwest Areas Pension
                                  14   Fund, 726 F.3d 738 (6th Cir. 2013) (“[C]ongressional intent, as well as the plain text of the
                                  15   MPPAA, discourages courts from making their own equitable exceptions to the
                                  16   MPPAA.”).
                                  17          It is unnecessary, however, for the Court to predict whether the Ninth Circuit would
                                  18   adopt the McNichols exception because there is no support for Petersen-Dean’s suggested
                                  19   expansion of McNichols. Both the Fifth and Seventh Circuits have emphasized the
                                  20   narrowness of the equitable exception. In Mar-Len, the Fifth Circuit noted that
                                  21   “withdrawing employers are often financially troubled companies.” 30 F.3d at 626. Thus,
                                  22   “[d]eferring interim withdrawal liability payments may ultimately leave a pension fund
                                  23   with an obligation to the workers without a corresponding source of funds.” Id. Dropping
                                  24   the frivolousness requirement from the McNichols exception would effectively permit the
                                  25   exception to swallow the general rule and would undermine Congress’s intent in passing
                                  26   the MPPAA. Indeed, every court to consider whether an exception exists to the “pay now,
                                  27   dispute later” rule have suggested that the threshold for such an exception would be very
                                  28   high. See Findlay, 726 F.3d at 751 (collecting cases).
                                                                                     5
                                           Case 5:18-cv-06824-NC Document 70 Filed 05/12/20 Page 6 of 6




                                  1           Because Petersen-Dean does not argue that the Plan’s claims of withdrawal liability
                                  2    are frivolous or not colorable, Petersen-Dean must make interim payments of their
                                  3    withdrawal liability. In the alternative, Petersen-Dean suggests that the Court could
                                  4    decline to enter summary judgment and stay proceedings until settlement efforts are
                                  5    exhausted. See Dkt. No. 62 at 5. Petersen-Dean, however, has provided no support for
                                  6    this outcome. The Plan opposes any further delay for settlement purposes.
                                  7           Because there is no support for Petersen-Dean’s suggested expansion of the
                                  8    McNichols exception and they do not otherwise oppose the Plan’s motion for summary
                                  9    judgment, the Court GRANTS the Plan’s motion for summary judgment.
                                  10   IV. Conclusion
                                  11          The Court GRANTS the Plan’s motion for summary judgment. No claims remain
                                       for further adjudication.
Northern District of California




                                  12
 United States District Court




                                  13          Two issues remain for the parties’ consideration. First, it appears that some
                                  14   Defendants no longer exist and did not answer the complaint. See, e.g., Dkt. No. 11 at 2
                                  15   n.1. It is unclear whether the Court may enter judgment against those Defendants.
                                  16   Second, because the arbitration remains pending, it may be premature to enter judgment if
                                  17   the parties intend to seek enforcement of the arbitration. Accordingly, the Court ORDERS
                                  18   Plaintiffs to file a proposed judgment by May 19, 2020. The Court also ORDERS both
                                  19   parties to file responses as to these two issues by May 19, 2020.
                                  20
                                  21   Dated: May 12, 2020                       _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  22                                                   United States Magistrate Judge
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                    6
